                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                               :
TAIWO AGBAJE, et al.
                                               :

     v.                                        :       Civil Action No. DKC 18-3534

                                               :
MARVIN E. SAUL, et al.
                                               :

                         MEMORANDUM OPINION & ORDER

     On    November      15,      2018,        Taiwo       Agbaje     and    Mary      Agbaje

(“Plaintiffs”) filed a complaint alleging that Defendant Marvin

Saul’s    negligent     operation         of       a    tractor     trailer        caused   an

automobile        accident   on    November             18,   2015.         (ECF    No.     1).

Plaintiffs’ complaint was filed within the three-year statute of

limitations period.          On November 26, 2018, eight days after the

statute of limitations ran, Plaintiffs filed an amended complaint

adding Bay & Bay Transfer Co., Inc. (“Bay & Bay”) as an additional

defendant.        (ECF No. 5).     Plaintiffs allege that Defendant Bay &

Bay is the “employer and/or principal of Defendant Marvin Saul and

owner of the [t]ractor [t]railer driven by Defendant Marvin Saul.”

(ECF No. 5, at 2).

     Defendant Bay & Bay responded by filing a motion to dismiss

pursuant     to    Fed.R.Civ.P.      12(b)(6),            arguing     that     Plaintiffs’

amended complaint contravenes the statute of limitations and fails

to state a claim.       (ECF No. 13).              Plaintiffs filed a two-sentence
contradictory response, wherein they proffer a legal argument

against the motion to dismiss and state that they do not oppose

the motion to dismiss.       (ECF No. 15).       Plaintiffs’ response in

whole states:

             1. That the claim against Bay [&] Bay was filed
             outside of the [s]tatute of [l]imitations
             because of a mistake but Defendant Bay [&] Bay
             was put on notice that it would have been named
             in the [o]riginal [c]omplaint but for this
             mistake.   2. Plaintiffs will not oppose the
             motion to dismiss.

(ECF No. 15).

     A motion to dismiss pursuant to 12(b)(6) does not generally

permit an analysis of potential defenses a defendant may have to

the asserted claims.     However, dismissal may be appropriate when

a meritorious affirmative defense is clear from the face of the

complaint.     Brooks v. City of Winston–Salem, N.C., 85 F.3d 178,

181 (4th Cir. 1996) (citing Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 250 (4th Cir. 1993)).         “The statute of limitations

is an affirmative defense that should only be employed to dismiss

claims pursuant to Rule 12(b)(6) when it is clear from the face of

the complaint that the claims are time barred.”           Long v. Welch &

Rushe,   Inc.,   28   F.Supp.3d   446,    456   (D.Md.   2014)   (citations

omitted).     The burden is on the party asserting the defense, here

Bay & Bay, to plead and prove it.        See Newell v. Richards, 323 Md.
                                    2
717, 725 (1991) (“As a general rule, the party raising a statute

of limitations defense has the burden of proving that the cause of

action accrued prior to the statutory time limit for filing

suit.”).

        It is not clear from the face of the complaint that the

amended complaint does not relate back to the date of the original

filing.      See Fed.R.Civ.P. 15(c).       It is not obvious that Defendant

Bay & Bay “should [not] have expected, within the limitations

period, that it was meant to be named a party in the first place.”

Goodman v. Praxair, Inc., 494 F.3d 458, 471 (4th Cir. 2007).         Thus,

despite the lack of opposition by Plaintiffs, the motion to dismiss

will be denied.      If Plaintiffs wish to dismiss the claims against

Bay and Bay Transfer Co., they may do so directly.

        Accordingly, it is this 24th day of January, 2019, by the

United States District Court for the District of Maryland, ORDERED

that:

        1.    Defendant Bay & Bay Transfer Co., Inc.’s motion to

dismiss (ECF No. 13) BE, and the same hereby IS, DENIED; and

        2.    The Clerk of Court IS DIRECTED to transmit a copy of

this Memorandum Opinion & Order to counsel of record.

                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge
                                       3
